Citation Nr: 0125374	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-22 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to April 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss.  The Board remanded the case in 
January 2001 to accommodate the veteran's request for a 
Travel Board hearing.  In July 2001, the veteran appeared and 
testified at a personal hearing at the RO which was conducted 
by C. W. Symanski, who is the member of the Board responsible 
for making a determination in this case.  38 U.S.C.A. § 
7102(b) (West 1991).

The Board notes that, in a decision dated in May 2000, the RO 
denied as not well grounded a claim for service connection 
for tinnitus.  In September 2000, the "Veterans Claims 
Assistance Act of 2000" (VCAA) was enacted into law which, 
among its provisions, provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096.  This claim is referred to the RO for 
appropriate action.


REMAND

The veteran claims that he manifests a bilateral hearing loss 
disability as a result of exposure to artillery fire in 
service.  He has testified to in-service treatment for 
acoustic trauma to the left ear.  His service medical records 
have presumably been destroyed in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri, but his 
Department of Defense Form 214 confirms that he was assigned 
to an artillery unit.  A February 1999 audiology examination 
resulted in a diagnosis of mild to moderately severe 
sensorineural left ear hearing loss.  A magnetic resonance 
imaging (MRI) scan revealed a possible abnormality of the 
left cochlea.  The claims folder, however, does not contain 
audiometric findings to determine whether he manifests 
hearing loss disability per VA standards.  See 38 C.F.R. 
§ 3.385 (2001).


The RO must obtain the audiometric findings from the February 
1999 VA audiology examination prior to any further 
adjudication by the Board.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is obligated to obtain pertinent medical 
records generated by its agency).  Given the veteran's 
credible history of acoustic trauma during service and the 
medical findings described above, the Board finds that 
medical opinion is necessary in order to determine whether 
the veteran manifests a hearing loss disability as a result 
of in-service acoustic trauma.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  On remand, the RO should also determine whether 
any additional development is warranted under the VCAA and 
its implementing regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO should associate with the 
claims folder the audiometric results from 
the veteran's February 1999 audiology 
examination.  The RO should also obtain 
the veteran's VA clinical records since 
November 1999.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing regulations  is 
completed.  (See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

3.  The veteran should also be scheduled 
for an audiological examination for the 
purpose of determining 

his current level of bilateral hearing.  
If a hearing loss (per VA standards) in 
the left and/or right ear exists, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
that such disability was incurred as a 
result of noise trauma sustained in 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
bilateral hearing loss.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




